DETAILED ACTION
This is a response to the Applicants' filing on 5/4/20. In virtue of this filing, claims 1-15 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al (US Pub. No: 2016/0033795).
Regarding claim 1, a display device of Zhang et al disclose a compensation device for luminance uniformity comprising: a data acquirer configured to acquire a luminance value of an image displayed on a display apparatus(figures 1-5), paragraph[0021]); and the display of Zhang et al is capable of performing that, a controller (see figures 2 or 4, obtaining unit and adjustment unit(104)) configured to determine a maximum luminance value and a minimum luminance value among the acquired luminance values(adjusting/setting minimum, maximum of luminance, paragraphs [0027-0030]), and determine luminance uniformity of the minimum luminance value based on the maximum luminance value(for display device uniform, paragraph [0030]), and determine a change amount of the maximum luminance value to be adjusted in order to change the determined luminance uniformity; and a display configured 
Regarding claim 2, the display device of Zhang et al disclose wherein the controller(figure 4, 103-105) calculates a difference between the determined maximum luminance value and the determined minimum luminance value. Paragraphs [0027, 0048, 0050].
Regarding claim 3, the display device of Zhang et al capable of performing that, wherein the controller (103-105) determines the luminance uniformity of the minimum luminance value by calculating a ratio of the minimum luminance value to the maximum luminance value as a percentage value. Paragraphs [0027, 0048, 0050].
Regarding claim 4, the display device of Zhang et al capable of performing that, wherein the controller calculates a difference between the luminance uniformity of the determined maximum luminance value and the luminance uniformity of the determined minimum luminance value. Paragraphs [0027, 0048, 0050].
Regarding claim 5, the display device of Zhang et al disclose the luminance value and the minimum luminance value by the difference between the luminance uniformity of the calculated maximum luminance value and the luminance uniformity of the minimum luminance value. Paragraphs [0027, 0048, 0050].
Regarding claim 6, the display device of Zhang et al disclose further comprising: an input configured to receive the change amount of the maximum luminance value that is adjusted to change the luminance uniformity of the minimum luminance value. Paragraphs [0027, 0048, 0050].
Regarding claim 7, the display device of Zhang et al disclose, wherein the input receives a new 

set value for the luminance uniformity of the minimum luminance value. Paragraph [00034-37, 0041-

0043].

Regarding claim 9, the display device of Zhang et al disclose further comprising:  a communicator configured to transmit the generated luminance uniformity change control signal to the display apparatus.
Regarding claim 10, the display device of Zhang et al capable of performing that,  wherein the data acquirer(figures 2 or 4,  acquisition unit(102) divides a screen of the display apparatus into a plurality of sub-blocks, and acquires a luminance value of each of the sub- blocks.
Regarding claim 11, the display device of Zhang et al capable of performing that, a controlling method of a compensation device of luminance uniformity(figures 1-5) comprising: acquisition unit(102) for acquiring a luminance value of an image displayed (101) on a display apparatus; obtaining unit(103) for determining a maximum luminance value and a minimum luminance value among the acquired luminance values; determining luminance uniformity of the minimum luminance value based on the maximum luminance value, a adjustment unit(104) for determining a change amount of the maximum luminance value to be adjusted in order to change the determined luminance uniformity (adjusting/setting minimum, maximum of luminance, paragraphs [0027-0030]), and displaying the change amount of the maximum luminance value adjusted to change the luminance uniformity, and the luminance uniformity that is changed in response to the change amount of the maximum luminance value. Also see paragraphs [0030-0095].
Regarding claim 12, the display device of Zhang et al disclose wherein the determining (adjustment unit(103)) the change amount of the maximum luminance value comprises, calculating a 
Regarding claim 13, the display device of Zhang et al disclose wherein the determining the luminance uniformity of the maximum luminance value comprises, determining the luminance uniformity of the minimum luminance value by calculating a ratio of the minimum luminance value to the maximum luminance value as a percentage value. Paragraphs [0027, 0048, 0050].
Regarding claim 14, the display device of Zhang et al capable of performing that, wherein the (obtaining unit (103) and adjustment (104)) for determining the change amount of the maximum luminance value comprises calculating a difference between the luminance uniformity of the determined maximum luminance value and the luminance uniformity of the determined minimum luminance value. Paragraphs [0027, 0048, 0050].
Regarding claim 15, the display device of Zhang et al disclose, wherein (obtaining unit (103) and adjustment (104)) for determining the change amount of the maximum luminance value comprises, determining the change amount of the maximum luminance value to be adjusted in order to change the luminance uniformity of the minimum luminance value by dividing the difference between the calculated maximum luminance value and the minimum luminance value by the difference between the luminance uniformity of the calculated maximum luminance value and the luminance uniformity of the minimum luminance value. Paragraphs [0027, 0048, 0050].
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844